Citation Nr: 0823966	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-37 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, that denied the benefits sought on 
appeal.  The veteran, who had active service from to June 
1967 to February 1968, appealed the decision to the BVA.  


FINDING OF FACT

Sleep apnea was not manifested during service and any current 
sleep apnea is not shown to be causally or etiologically 
related to service. 


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in August 2004 and March 2006.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  
Therefore, the Board finds that the duty to notify and the 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  

The veteran essentially contends that he developed his 
currently diagnosed sleep apnea as a result of his active 
service.  Applicable law provides that a service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or a relationship between a 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

The veteran's May 1967 entry service medical records indicate 
no problems with sleeping or respiratory disorders.  The 
service medical records are absent any notations regarding 
respiratory difficulties.  The December 1967 discharge 
service medical records noted frequent trouble with sleeping.  
The attached physician's summary stated that the veteran had 
trouble sleeping related to "rocturin" X 4-5.  The examiner 
also recorded that since the veteran started service he had 
claimed the need to urinate frequently day and night.  The 
clinical examination notes a diagnosis of hysterical 
personality.  

A June 1968 VA medical record noted that the veteran was 
experiencing problems with sleeping and urinating.  
Specifically, the veteran indicated that he was bothered by 
dreams about Vietnam.  The examiner remarked that these 
symptoms were more than likely related to the emotional 
stress of Vietnam.  The report diagnosed the veteran with 
chronic anxiety reaction.  Based on this diagnosis, the RO 
granted the veteran's subsequent claim for benefits arising 
from chronic anxiety reaction with a rating of 10 percent.  

A June 1969 VA examination reports that the veteran was 
having some difficulty getting to sleep and a couple of 
nightmares.  The examiner found no evidence of significant 
psychiatric illness.  A June 1968 rating decision decreased 
the veteran's rating for chronic anxiety reaction from 10 
percent to non-compensable in accordance with the examiner's 
findings.

A March 1970 private medical report stated that the veteran 
complained of sharp chest pain that was aggravated by 
breathing.  The examiner found that the veteran's chest was 
clear with no decreased breath sounds anywhere.  A chest x-
ray report indicated no evidence of pneumothorax or lung 
pathology.  

In July 1971, the veteran made another claim for benefits for 
an anxiety disorder, stating that his condition was 
unimproved.  The veteran noted that he was unable to sleep 
nights.  The RO approved the claim in October 1971, rating 
the veteran's chronic anxiety reaction at 10 percent.

A December 1972 statement from the veteran indicated that he 
found it difficult to sleep at night because of nervousness.

A November 1972 private medical record indicated that the 
veteran complained of dizziness whenever standing.  He noted 
that he had an irritable disposition, fragile temper, and 
insomnia ever since discharge from Vietnam.  The examiner 
noted his impression that the veteran was suffering from 
anxiety, situation type reactions.

A February 1979 VA examination noted the veteran's complaints 
of depressive symptoms of headaches, dizziness, fatigue and 
insomnia.  The examiner diagnosed endogenous depressive 
psychosis, chronic and agitated.  Based on the examination, 
the RO recharacterized the veteran's claimed disability as 
endogenous depressive psychosis and increased the diagnostic 
rating to 30 percent.

A June 1983 VA medical record reports that the veteran sought 
treatment, claiming symptoms of insomnia with nightmares of 
combat, hypervigilance fueling helplessness, hopelessness, 
and hyperventilation.  The examiner diagnosed the veteran as 
having PTSD.  

In January 1986, the veteran filed for a reevaluation of his 
psychiatric disability, stating that his increased 
restlessness and insomnia were creating a problem for his 
wife and family during their sleeping hours.  A January 1986 
statement submitted by the veteran's wife noted that the 
veteran's condition was getting worse.  She reported that he 
was frequently up at night because he couldn't sleep or, if 
he did, he would sleep at the most for two to three hours.  
She said that lately he was having nightmares, but that he 
could not recall their substance when awaken.  

A September 1986 VA examination recorded the veteran's 
complaints of being unable to sleep on work nights due to bad 
nightmare, shaking and sweating, and the frequent need to 
urinate.  As a result, he missed one to two weeks of work a 
month because of anxiety and fatigue.  The veteran noted that 
three or four times a month, he dreamed about his Vietnam 
service.  He also recalled having flashbacks while working at 
his job.  The examiner diagnosed the veteran with PTSD.  
Based on the examiner's diagnosis, the RO recharacterized the 
veteran's disability to PTSD and rated it at 50 percent.

An August 1988 VA examination noted that the veteran had 
difficulty falling asleep, had an irritable mood at all 
times, and had an exaggerated startle response.  The report 
contains no indications of medical problems reported by the 
veteran except for chronic pain from a 1986 ankle and back 
injury.  The examiner diagnosed the veteran with chronic 
PTSD.

A July 1990 VA examination indicated that the veteran 
suffered from PTSD.  In the record, the examiner noted that 
he had seen the veteran in 1988, 1989 and on a regular basis 
in 1990.  Amongst the indications of PTSD, the examiner 
reported the veteran exhibited persistent symptoms of 
increased arousal as indicated by the veteran's difficulty 
with sleeping, irritability, outbursts of anger, difficulty 
concentrating, and exaggerated startle response.  

A November 1992 VA PTSD examination noted the veteran's 
belief that his difficulty sleeping was due to his hyper-
alertness.  His wife stated in the report that, during his 
periods of sleep, he would become extremely agitated, moaning 
and making loud noises that would wake up the whole house.  
She recalled multiple times when she was awakened from her 
sleep by his fists while he was having a nightmare.  The 
examiner diagnosed the veteran with severe PTSD, finding him 
unable to work due to the condition.  In January 1993, 
relying on the examiner's opinion, the RO changed the 
veteran's rating for PTSD from 50 percent to 100 percent.

A January 1995 VA examination noted that the veteran was 
reporting severe problems with insomnia, frequent urination, 
flashbacks, increased startling, and unpredictable moods.  He 
and his wife both stated that he had not been able to achieve 
a restful night's sleep due to his tossing and turning, 
restlessness and screaming.  The report also noted the 
veteran's history of hyperthyroidism first reported in 1993.  
The diagnosis for this examination was PTSD chronic and 
severe.

A March 1997 VA neuropsychiatric examination stated that the 
veteran's hyperthyroid state was exacerbating his PTSD 
symptoms of irritability, experiencing nightmares, 
flashbacks, and becoming hypervigilant.  The report also 
noted that the veteran suffered from recurrent upper 
respiratory problems.
	
A January 2004 VA medical report recorded that the veteran 
was seeking treatment for sinusitis with postnasal drip.  The 
examiner noted that the veteran had a very small posterior 
pharynx, suggesting possible sleep apnea.  A May 2004 VA 
record indicates that the veteran was referred for a sleep 
study.  A June 2004 sleep study report indicated that the 
veteran had obstructive sleep apnea and periodic leg 
movements with arousals.  The examiner recommended that the 
veteran lose weight, use a Continuous Positive Airway 
Pressure (CPAP) device during sleep, and take medication to 
help with the leg movements.

In June 2004, the veteran applied for benefits for sleep 
apnea, stating that this was a new service-connected 
condition.  

A January 2005 VA medical report noted that the veteran 
reported trouble sleeping even when using the CPAP device.

In addition to the medical evidence, the veteran submitted 
statements, dated February 2005 and November 2005.  In his 
November 2005 claim, the veteran stated that he should be 
service-connected for sleep apnea because he has been 
claiming to have a sleep problem since his discharge from 
Vietnam.  The veteran's wife also submitted a statement dated 
February 2005, stating that the veteran has had difficulty 
sleeping since his return from Vietnam.  She believes the 
condition to be service-connected.

For the purposes of this opinion, the Board finds that the 
June 2004 sleep study report is sufficient evidence to 
support the finding of a current diagnosis of sleep apnea.  
The record, however, also indicates that, prior to January 
2004, no trained professional, performing a physical or 
mental examination of the veteran, found any indications that 
the veteran had sleep apnea.  In addition, the record does 
not include a report by a medical professional linking the 
veteran's sleep apnea to his service.  Based on this record, 
the Board finds the evidence in the record insufficient to 
support the veteran's claim for service connection.

Currently, the veteran is rated 100 percent for Post 
Traumatic Stress Disorder (PTSD).  PTSD is classified as an 
anxiety disorder in the Schedule for Rating Disabilities.  
See 38 C.F.R. § 4.130.  Service connection PTSD requires 
medical evidence diagnosing the condition in conformance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV), section 309.81; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2007).  The DSM IV states that, for a diagnosis of 
PTSD, the subject will exhibit persistent symptoms of 
increased arousal, not present before the trauma causing the 
disorder, as indicated by two or more of the following: 
difficulty falling or staying asleep; irritability or 
outbursts of anger; difficulty concentrating; hypervigilance; 
and an exaggerated startle response.  

Sleep apnea, on the other hand, is classified as a 
restrictive lung disease in the Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.97.  Sleep apnea comprises a 
spectrum of disorders with varying severity and morbidity and 
are usually classified as being an obstructive, central, or 
mixed apnea, depending on the presence or absence of 
respiratory efforts during the periods in which airflow has 
ceased.  Obstructive and mixed apneas occur with greatest 
frequency with the most familiar being obstructive sleep 
apnea syndrome in which sporadic recurring collapse of the 
patient's upper airway occurs during sleep.  If the collapse 
is complete, there is no air exchange at the nose and mouth 
and breathing is interrupted.  The usual result is a partial 
arousal and a return to normal breathing.  Rapoport v. 
Dement, 254 F.3d 1053, 1055 (Fed. Cir. 2001).  

Although the veteran reported difficulty sleeping since 
service, his complaints prior to the 2004 sleep apnea 
diagnosis did not involve any breathing difficulties 
indicating a respiratory disorder such as sleep apnea.  The 
medical evidence in the record from 1968 to 2004 shows that 
the veteran and his family reported to medical personnel 
that, during sleep, he experienced recurrent nightmares, 
especially about Vietnam, and exhibited signs of physical 
disturbance such as screaming, moaning, tossing, turning, and 
hitting his wife with his fists.  The veteran reported to 
medical examiners that he could not fall asleep due to 
negative emotional states, such as nervousness and 
hyperalertness.  In examining the records, the Board notes 
that neither the veteran nor his family reported any 
complaints of difficulty breathing during sleep prior to 
2004.  

The Board also finds that the pre-2004 VA examinations, 
diagnosing the veteran's sleep disorder as a symptom 
resulting from a mental disorder, especially PTSD, to be both 
credible and probative.  The veteran cooperated in these 
examinations, assisting the examiner in making his diagnosis.  
To cite one example, the July 1990 VA examination was 
performed by an examiner who reported seeing the veteran 
several times over a period of years.  The examiner noted the 
veteran's diagnosed PTSD and listed the symptomatology 
displayed by the veteran.  The examiner included in this list 
such elements of increased arousal as difficulty in falling 
asleep, irritability, difficulty concentrating, and 
exaggerated startle response.  The examiner also reported 
reviewing the veteran's previous psychological reports.  The 
record does not show any complaints of respiratory 
difficulties or any other major illnesses.  The examiner 
diagnosed the veteran as having PTSD with a potentially 
undiagnosed anxiety disorder.  Considering the thoroughness 
of the examination, the noted length of his professional care 
for the veteran and his knowledge of the patient's history, 
the Board finds his diagnosis of a sleep disorder related to 
PTSD as of 1990 to have great probative value.  See Prejean 
v. West,  13 Vet. App. 444, 448 (2000) (indicating that the 
Board may determine the probative value of medical opinions 
based on their detail, the persuasiveness of their opinions, 
and the physicians' access to the veteran's medical records).  

From their statements to the Board, the veteran and his wife 
believe that the veteran's problems with sleeping since 
discharge are attributable to sleep apnea.  However, although 
they, as laypersons, may submit evidence regarding their own 
personal experiences, they are not capable to opine on 
matters requiring medical expertise.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include the 
determination of the origins of a specific disorder). 

The Board finds that a medical opinion is not necessary in 
evaluating this claim in accordance with McClendon v. 
Derwinski. 20 Vet. App. 79 (2006).  McLendon provides that in 
disability compensation (service connection) claims, the VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The standards of McLendon are not met in this case as 
the evidence of records fails to suggest that sleep apnea, 
reported in 2004, many years post service, had its onset in 
service or is otherwise related thereto.

The Board finds that the evidence does not support a service 
connection for sleep apnea.  The veteran was advised of the 
need to submit medical evidence demonstrating a nexus between 
his current sleep apnea and service by way of letters from 
the RO to him, but he has failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a relationship between his current 
sleep apnea and an injury, disease or event in service.  
Given the medical evidence against the claim in the record, 
for the Board to conclude that the veteran's sleep apnea had 
its origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Accordingly, the Board concludes that service connection for 
sleep apnea is not established.


ORDER

Service connection for sleep apnea is denied.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


